Exhibit 8.1 Set forth in the table below is a list of our wholly-owned subsidiaries, as of December 31, 2012: Name of Subsidiary Jurisdiction of Incorporation or Organization Direct Interest Total Interest (percent) (percent) Net Brasília Ltda. Brazil 100.00 100.00 Net Rio Ltda. Brazil 100.00 100.00 Net São Paulo Ltda. Brazil 100.00 100.00 Reyc Comércio e Participações Ltda. Brazil 100.00 100.00 Jacarei Cabo Ltda. Brazil 100.00 100.00 ale Ltda. Brazil 100.00 100.00 614 Serviços de Internet Maceió Ltda. Brazil 100.00 100.00 614 Seviços de Internet João Pessoa Ltda. Brazil 100.00 100.00 Net Brasil Serviços de Televisão por Assinatura S.A. Brazil 100.00 100.00
